FILED
                            NOT FOR PUBLICATION                              MAR 14 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-30340

               Plaintiff - Appellee,              D.C. No. 3:08-cr-00421-MA

  v.
                                                  MEMORANDUM *
ZEDEKIAH SYKES, a.k.a. Rickie Darnell
Sykes,

               Defendant - Appellant.



                   Appeal from the United States District Court
                            for the District of Oregon
                 Malcolm F. Marsh, Senior District Judge, Presiding

                              Submitted March 8, 2011 **

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Zedekiah Sykes appeals from the district court’s order denying what he calls

his motion for reconsideration of the court’s denial of pre-release prior to service

of sentence. Pursuant to Anders v. California, 386 U.S. 738 (1967), Sykes’


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
counsel has filed a brief stating there are no grounds for relief, along with a motion

to withdraw as counsel of record. We have provided the appellant with the

opportunity to file a pro se supplemental brief. Sykes has filed two pro se briefs

and the Government has filed an answering brief.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal. To the

extent Sykes seeks to raise challenges to his conviction, we dismiss in light of the

valid and enforceable appeal waiver. See United States v. Nguyen, 235 F.3d 1179,

1182 (9th Cir. 2000).

      Accordingly, counsel’s motion to withdraw is GRANTED, and the appeal is

DISMISSED.




                                           2                                    09-30340